Citation Nr: 0403598	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee injury with traumatic 
arthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, including from July 1982 to September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2003, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  
Although correspondence issued in March 2001 notified the 
appellant of the VCAA as it applied to his service connection 
claim, he has not been adequately notified of the pertinent 
VCAA provisions as to his derivative increased rating claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  In addition, a review of the record shows 
medical evidence dated in October 2002 and November 2002 was 
received which has not been considered by an agency of 
original jurisdiction.  As the appellant has not waived such 
consideration, the case must be remanded for additional 
development.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
appellant claims increased ratings are warranted for his 
service-connected knee disabilities and, in essence, that the 
present ratings do not adequately compensate him for the 
subluxation or partial dislocation he experiences.  Although 
the appellant underwent VA examination in November 2000, the 
examiner did not address the degree to which the knee 
impairments have resulted in recurrent subluxation or lateral 
instability.  Therefore, the Board finds an additional VA 
examination is required for an adequate determination.

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  The appellant should be requested to 
identify all sources of VA and non-VA 
medical treatment received for his 
service-connected knee disorders since 
November 2002.  The RO should obtain 
complete copies of all records of such 
treatment (not already in the claims 
folder) from all identified sources.  

3.  The appellant should be scheduled for 
a VA orthopedic examination to ascertain 
the present nature and severity of his 
service-connected right and left knee 
disabilities.  The examiner must provide 
range of motion findings for the knees, 
including flexion and extension, and 
address the degree (slight, moderate, or 
severe) to which these disorders are 
manifested by evidence of recurrent 
subluxation or lateral instability.  Any 
additional loss of motion due to 
objective evidence of functional loss due 
to pain on use or due to flare-ups should 
be noted.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinions 
given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
(including all evidence received since 
the July 2002 statement of the case) with 
consideration of all applicable law and 
regulations.  Whether or not any 
additional evidence or information is 
received, the RO should re-adjudicate the 
claim.  If the benefits sought remain 
denied, the appellant should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




